Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered September 16, 2004, which denied petitioner’s application to enjoin a sheriffs sale of the judgment debtor’s real property, unanimously affirmed, with costs.
Petitioner, as the subsequent purchaser, was on notice of the judgment debtor’s sale of the property, despite the apparent difference in the given names of the seller and judgment debtor (see H. R. & C. Co., Inc. v Smith, 242 NY 267 [1926]). Although not addressed by the IAS court, we note that allegations regarding the sham nature of petitioner’s purchase were unrebutted, despite her opportunity to do so. Concur—Buckley, EJ., Tom, Andrias, Friedman and Sullivan, JJ.